Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2020 has been entered.
 
Status of Claims
Claims 1-2, 4-25 and 27-30 are pending and being examined.  No claims are amended.
Status of Previous Rejections
All 103 art rejection are withdrawn from previous office action of 08/24/2020 in view of argument on 12/09/2020.  As a result, all dependent rejections are also withdrawn. 
112 2nd paragraph rejections of claims 1-2, 4-25 and 27-30 are withdrawn in view of argument on 12/09/2020.
A new ground of art rejections are made as follows.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/14/2020 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-9, 11-20, 22-25 and 27-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Skoglund (US 20110165339) in view of Hofmann’050 (US2014/0224050 from IDS 11/07/2018).
As for claim 1, Skoglund discloses a method of producing 3D- bodies which wholly or for selected parts consists of a composite of crystalline or monocrystalline metals particles in a matrix of amorphous metals by electron beam melting (paragraph [0031]) which is an additive manufacturing technique.   That is, Skoglund suggests BMGMC parts via additive manufacturing with a feedstock comprising two distinct alloys as illustrated by Example 1 (paragraph [0035])
Example 1 has first alloy Zr52.5Ti5Cu17.9Ni14.6Al10 and second alloy Zr55Cu55Al10Ni5, which read on instant claimed bulk metallic glass compositions for forming a bulk metallic glass matrix is characterized by a glass forming ability and is Be-free; and claimed one additional metallic compositions for forming a ductile crystalline phase within the bulk metallic glass matrix respectively.   The first and second alloy were mixed, and melted by electron beam and solidified to form a material not only contain amorphous structure but also crystalline structure, hence the material reads on instant claimed bulk metallic glass matrix composite expressly discloses use of AM in achieving a desired multi-phase composite comprising BMG and crystalline phase as instant invention requires. 
Skoglund does not expressly disclose “a volume fraction of the ductile crystalline phase comprises between 15-95% of the bulk metallic glass composite”.  However, given the wide range of claimed 15-95%, Skoglund’s Example 1 material is highly expected to have instant claimed volume fraction of ductile crystalline phase.
Hofmann’050 further evidences the stiffness decreases where fraction of soft, ductile dendrites increases in BMGMC. (paragraph [0072])   That is, Hofmann’050 suggests fraction of the ductile crystalline phase is a result effective variable to be varied for obtaining desired stiffness of the material.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to adjust fraction of the ductile crystalline phase as suggested by Hofmann’050 to be within claimed 15-95% range, in the process of Skoglund for obtaining desired stiffness of the BMGMC material. 
Regarding instant claimed how the ductile crystalline phase inhibit crack propagation within the bulk metallic glass matrix and reinforced the bulk metallic glass matrix composite, it is interpreted as resulting effect of using BMGMC which comprises crystalline ductile phase within amorphous structure in AM process.
Regarding instant claimed "dissolve a surface passivating oxide layer inherent to the powder of the bulk metallic glass composition", it is resulting effect of melting step in AM method.
Regarding instant claimed mechanical properties of bulk metal glass composite, it is interpreted as resulting mechanical properties due to using AM method in achieving a desired multi-phase composite comprising BMG and volume % crystalline phase.

In the instant case, combined Skoglund and Hoffman’050 suggests a similar powder-based AM process using Be-free alloy comprising BMG and crystalline metal alloy in adjusted ratio as claimed. Hence, instant claimed mechanical properties of bulk metal glass composite would naturally flow absent evidence of the contrary.
	As for claim 2, Skoglund’s electron beam melting reads on instant claimed electron beam fabrication.
As for claim 4, due to Skoglund’s Example 1 has first alloy Zr52.5Ti5Cu17.9Ni14.6Al10 and second alloy Zr55Cu55Al10Ni5 which suggests first alloy is characterized by first particle size and second alloy is characterized by second particle size.
It is known that particle reinforced BMGMC has improved mechanical properties such as hardness, yield strength and toughness. Hence, it would have been obvious to one skill in the art to adjust relative ratio of particle size of secondary phase particle to the BMG compositions particle size, in the AM process of Skoglund in view of Hoffman’050 for improved mechanical properties.
	As for claims 5-8, they are rejected for the same reason set forth in rejection of claim 1 above regarding mechanical properties.
	As for claim 9, instant claimed machining or finishing step is a well-known surface treatment step to seal the final metallic structure. Since Skoglund tailors to used BMCMC as structural component (paragraph [0004]), it would have been obvious to apply well known surface treatment such as machining or finishing the solidified BMG matrix composite, in the process of Skoglund in view of Hoffman’050 for obtaining a tailored 3D structure.
As for claims 11-13, Hofmann’050 discloses the stiffness decreases where fraction of soft, ductile dendrites increases in BMGMC which suggests additional reinforcing metallic powder compositions contributes to decrease of hardness and stiffness.(paragraph [0072])  Hoffman discloses ductile phase reinforced BMG composite is characterized by a relatively low shear modules. (Page 20136 Col 1 last four lines)
Hence, it would have been obvious to include an additional metallic composition has lower hardness, low stiffness and lower shear module than that of BMG monolithic compositions as suggested by Hofmann’050, in the process of Skoglund to have more soft ductile dendrites volume fraction.
As for claim 14, SKoglund’s second alloy is expected to be a crystalline metal which exhibits greater than 5% ductility in tension as a monolithic part.
	As for claim 15, Skoglund’s Example 1 disclosed first alloy Zr52.5Ti5Cu17.9Ni14.6Al10 and second alloy Zr55Cu55Al10Ni5   has the same metal which is Zr as their most abundant element.
	As for claim 16, Skoglund’s Example 1 first alloy has its most abundant metal Zr.
	As for claim 17, Skoglund’s Example 1 disclosed first alloy Zr52.5Ti5Cu17.9Ni14.6Al10 (i.e. claimed bulk metallic glass compositions) comprises ZrCuAl.
	As for claim 18, Skoglund discloses Ti-based bulk metallic alloy. (paragraph [0020][[0021]).
	As for claim 19, Skoglund’s Example 1 disclosed first alloy Zr52.5Ti5Cu17.9Ni14.6Al10 and second alloy Zr55Cu55Al10Ni5   which both are Zr-based BMG.  Skoglund also discloses Zr-(Ti, Nb, Pb)-Al-TM as an example (paragraph [0021]) of BMG.  Hence, Skoglund suggests Zr alloyed with Nb.
Instant claimed density is expected due to combination of claimed AM process using same Ti-based BMG compositions
	As for claim 22, Skoglund discloses Ti-based BMGMC(paragraph [0020]).
	As for claim 23, Skoglund discloses his invention used in structural application (paragraph [0004]) which suggests BMGMC is a structural component.
	As for claim 24, Hoffman’050 suggests fraction of ductile crystalline phase can be varied to obtain desired stiffness as indicated in rejection of claim 1.
	As for claim 25, Skoglund suggests second alloy (i.e. claimed at least one additional metallic compositions) comprises Mo, or Ta. (paragraph [0021])
As for claim 27, presently claimed first and second wherein clause is a resulting effect of presence of ductile crystalline phase in BMGMC which the ductile crystalline phase exists in the form of dendrite.
	As for claim 28, Skoglund’s BMGMC is expected to have instant claimed glass amorphous phase, crystalline phase which exist in the form of dendrite.
	As for claims 29-30, present claimed wherein clause is expected due to same BMGMC produced by AM method.

Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Skoglund in view of Hoffman’050 as applied to claim 1, and further in view of Hoffman (US 20130139964).
	As for claim 21, Hoffman discloses BMGMC based in FeNiB is well known in the art. (paragraph [0012]).
.
	
 
Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Skoglund in view of Hoffman’050 as applied to claim 1, and further in view of Johnson (US 2016/0023438).
	As for claim 10, Skoglund does not disclose substrate is a crystalline metal surface.
	Johnson discloses additive manufacturing for BMG glass using a metallic substrate (paragraph [0064][0110][0121]) is well known.
	Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply BMG matrix composite to a well-known crystalline metal surface as disclosed by Johnson, in the process of Skoglund in view of Hoffman’050 with expected success.

	Response to argument
	Applicant’s response of 12/09/2020 is considered but is moot in view of new ground of rejection above.  
	Newly cited Skoglund discloses AM process to make BMGMC (Example 1 paragraph [0045]).
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733